          Case 5:19-cv-00089-G Document 77 Filed 06/20/19 Page 1 of 4



                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


THE CITY OF PRAGUE,        )
OKLAHOMA et al.,           )
                           )
             Plaintiffs,   )
                           )
v.                         )                      Case No. CIV-19-89-G
                           )
CAH ACQUISITION COMPANY 7, )
LLC, et al.,               )
                           )
             Defendants.   )


    RECEIVER’S AND PLAINTIFFS’ JOINT RESPONSE TO SHOW CAUSE
   ORDER AND SUGGESTION REGARDING WIND UP OF RECEIVERSHIP

       Cohesive Healthcare Management and Consulting (“Cohesive”), the duly appointed

Receiver in this case, and Plaintiffs, the City of Prague, Oklahoma, and Prague Public

Works Authority (“Prague” or “Plaintiffs”), submit this response to the Court’s Order to

Show Cause entered June 6, 2019 [Dkt. No. 74].

       Cohesive believes that the receivership in this case may be terminated because

operation of the Prague hospital is being conducted through the Chapter 11 bankruptcy

case of CAH 7 in the United States Bankruptcy Court for the Eastern District of North

Carolina, Case No. 19-01298-5-JNC (the “N.C. Bankruptcy”). The Trustee in the N.C

Bankruptcy has hired Cohesive and operation of the Prague hospital is proceeding under

agreements which have been approved by the Court in the N.C. Bankruptcy.

       Based on the filings made by Plaintiffs in this case, it appears that the only remaining

issue will be assertion of contempt claims by Plaintiffs. The Receiver does not believe that
          Case 5:19-cv-00089-G Document 77 Filed 06/20/19 Page 2 of 4



continuation of the receivership is necessary for those matters. As a matter of convenience,

Cohesive requests that the Court set a date certain for termination of the receivership on a

month end so that final reporting will coincide with normal financial reporting, and also

set a deadline of approximately thirty days after termination for Receiver’s final report.

       Receiver has communicated with Plaintiffs and is authorized to state that Plaintiffs

are in agreement with the proposed termination of the Receivership in this case.


                                           s/ Charles Greenough
                                          Charles Greenough, OBA #12311
                                          McAfee & Taft, a Professional Corporation
                                          2 West 2nd Street, Suite 1100
                                          Tulsa, Oklahoma 74103
                                          (918) 587-0000
                                          (918) 574-3131 (Fax)
                                          Charles.Greenough@McAfeeTaft.com
                                          Barry.Smith@mcafeetaft.com

                                          Attorney for Receiver with Cohesive Healthcare
                                          Management and Consulting




                                             2
Case 5:19-cv-00089-G Document 77 Filed 06/20/19 Page 3 of 4




                          Christensen law Group, P.L.L.C.

                    By:    /s/ Brock Z. Pittman
                          J. Clay Christensen (OBA #11789)
                          T. P. Howell (OBA#10347)
                          Jeffrey E. Tate (OBA #17150)
                          Jonathan M. Miles (OBA #31152)
                          Brock Z. Pittman (OBA #32853)
                          The Parkway Building
                          3401 N.W. 63rd Street, Suite 600
                          Oklahoma City, Oklahoma 73116
                          Telephone: (405) 232-2020
                          Facsimile: (405) 228-1113
                          clay@christensenlawgroup.com
                          lynn@christensenlawgroup.com
                          jeffrey@christensenlawgroup.com
                          jon@christensenlawgroup.com
                          brock@christensenlawgroup.com

                                 - and -

                          Joseph M. Vorndran (OBA #21391)
                          Breanne M. Gordon (OBA #32508)
                          Stuart & Clover, PLLC
                          130 N. Broadway
                          Shawnee, OK 74801
                          Telephone: (405) 275-0700
                          Facsimile: (405) 275-6805
                          joe@stuartclover.com
                          breanne@stuartclover.com

                          Attorneys for Plaintiffs




                             3
          Case 5:19-cv-00089-G Document 77 Filed 06/20/19 Page 4 of 4



                            CERTIFICATE OF SERVICE

       I hereby certify that on June 20, 2019, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice
of Electronic Filing to all registrants


                                                s/ Charles Greenough
                                                Charles Greenough




                                            4
